Sykes, J.,
delivered the opinion of the court.
Everett Bond was convicted of murder, and the jury disagreed as to the punishment,' whereupon he was sentenced to the penitentiary for his natural life, from which judgment of the court this appeal is prosecuted.
It is earnestly insisted by counsel for the appellant that a conviction of murder is not warranted by the testimony; that a,t best the defendant could only have been guilty of manslaughter; consequently, that any instruction granted the state upon murder was improper, and reversible error.
The testimony in the case is conflicting. The killing took place at a dance in the country. From the testimony it appears that one of the men at the dance was rather boisterous, when the appellant, Everett Bond, started to take him out of the house. ' According to the state’s testimony, the deceased came up and took the appellant by the arm, and asked him not to hit the boisterous party, as he was not able to fight. Whereupon the appellant said something to the deceased, and then struck him with his fist. Several licks passed between the appellant and the deceased, Yardie Whidden, and at some point in the difficulty deceased knocked the appellant out of the door. The appellant came back into the room, and several more licks were passed between him and the deceased, during which time the appellant backed across the room to another door, went inside this door, and took a 44-caliber *312pistol from Ms coat pocket and shot twice. It seems that the first shot went into the floor and the second shot penetrated the bowels of the deceased, going in-about the watch pocket of his trousers; from the effects of which wound he died the nest day. The testimony for the state is to the effect that no one engaged in the difficulty except the appellant and the deceased; that the appellant was a somewhat larger man than the deceased; that it was a fair fight until the appellant reached into his coat pocket and got his pistol.
The testimony for the defense is to the effect tha,t, while the appellant was trying to stop the boisterous conduct of John Clinton, the deceased, a brother of the deceased, and Clinton all attacked appellant. Some pf the testimony is to the effect that all three of the assailants of Bond had knives, and in the fight were attempting to cut him; that after Bond was knocked through the door he came back into the house, and they were separated for a few moments, but the difficulty was almost immediately renewed by Bond’s assailants, at which time Bond backed to the^dooh, and reached within and got his pistol out of his coat pocket, and fired the two shots. The testimony of the appellant himself is to the effect that the deceased struck him first, and that these three men were all attacking him; that he backed to the door; and reached in and got his pistol dut of his coat pocket; that he did not intend to kill any of them, but merely to stop them from cutting at him; that he fired the first shot into the floor, hoping they would let him go; that, when they failed to do' so, but were still cutting at him, he then shot the deceased.’ The appellant testifies briefly that when the deceased first struck him he asked him what was the matter with him, and what did he mean, at which time some one caught him by the-, arm and told him to quit, and he went and talked to another party, at which time his three alleged assailants were across the room, and started toward him; that the deceased got him by the throat and com*313menced leading him across the room toward the door, at about which time the other two attacked him with knives open, when he reached his hand in the door, and would not go any further; then the deceased cut at him under the arm, and cut his clothing, when he jerked, then pulled his hand away, reached around behind the door, and got his pistol; that the first time he shot between the deceased’s legs, thinking he would turn him loose.
We have stated the testimony of the appeffant somewhat in detail. From his testimony, when considered with the other testimony in the case, it was purely a question of fact to be decided by the jury as to whether or not the killing was done with the deliberate design to effect the death of the deceased, whether done in the heat of passion, and not in necessary self-defense, or whether done in self-defense. According to the testimony of the state the appellant and the deceased were only engaged in a fist fight, the appellant being a somewhat larger man than the deceased, and from the. testimony they were evidently well matched physically. Neither seems to have been done any harm in the fisticuffs. The appellant, according to his own testimony, does not seem to have been in a great heat of passion after the first assault, and when they were separated. From this testimony the jury were warranted in believing that he either walked or backed across the room for the express purpose of procuring his pistol out of his coat pocket and killing the deceased. We find no error in submitting the question of murder to the jury.
It is next insisted that the testimony upon the motion for a new trial showed that one of the jurors was related to the deceased. After a most careful examination of this testimony, it is impossible to tell from it whether any relationship existed. Therefore the record shows no such fact.
It is .also insisted that a juror by the name of Smalley was not a fair and impartial juror, because while he was sitting in the courtroom, and before being called to serve *314on the jury, he and another person were 'discussing the Bond family and the various troubles that this family had had; that this juror then told him that a jury “just couldn’t disregard the reputation of the family in this case; it looked like that would have some bearing in making up their verdict; it looked like a fellow just couldn’t help it.” This particular case was not discussed, but the general reputation of the Bond family. The witness further stated that Mr. Smalley was a good man. Smalley properly qualified as a juror. The reputation of the Bond family in general was not one of the issues being tried by the jury. We assume that Mr. Smalley did his duty, and tried the case fairly and impartially, according to the testimony, and according to the oath taken by him as a juror.
The language of the opinion of the court in the case of Helm v. State, 67 Miss. 562, 7 So. 487, is peculiarly applicable. In speaking of a juror who sat in that case the court said:
“He is shown, fairly well, to have had not a favorable opinion of the character of the accused (and perhaps no better opinion of that of the deceased), but if a, good opinion of the character of every accused person shall be held requisite for qualification for jury service, then the worst class of criminals must ordinarily go unwhipped of public justice. There was no hostility or unfriendliness to the man; there was, at the most, disapprobation of his unlovely character. But this did not and should not be held disqualification of the person as a juror. Nor was there such evidence of a preconceived opinion as will warrant us in saying thé court below was not justified in refusing to believe that the juror, in this instance, was so biased as to unfit him for jury service.”
After a careful scrutiny of the record, we find no reversible error in the record, and the judgment of the lower court is affirmed.

Affirmed.